ADDENDUM

EMPLOYMENT AND NON-COMPETE AGREEMENT

DANIEL TURISSINI

This Agreement is made as of October 25, 2006, between WidePoint Corporation
(WidePoint) and Daniel E. Turissini (Employee), and represents an Addendum to
the Employment and Non-Compete Agreement between the parties executed in
October, 2004. This Addendum is intended to clarify and supplement, and not
replace, the provisions of the executed and existing Employment and Non-Compete
Agreement.

  1. The Employment Agreement shall be annually renewable, as defined in
Paragraphs 1 and 4 of the original Agreement, with such Employment Period
continuing hereunder, with the current term of Employee’s employment through
October 31, 2009.


  2. This Addendum specifically confirms that the Agreement is hereby extended
for its third consecutive annual period, through and including October 24, 2007.


  3. The Compensation and Benefits provisions (Paragraph 2) of the original
Agreement shall remain unchanged for the third year of the Agreement. This
includes Base Salary, Benefits, and Expenses. A Senior Management Incentive
Program will be separately developed for calendar year 2007, including Cash and
Stock award opportunities tied to performance metrics.


  4. The Termination and Non-Compete provisions (Paragraphs 4 and 5) shall
remain unchanged and in effect.


In witness whereof, the parties have executed this Agreement Addendum on the day
and year first written above.

EMPLOYEE: WIDEPOINT CORPORATION:

/s/ Daniel Turissini /s/ Steve L. Komar Daniel Turissini, CEO, ORC Steve L.
Komar, CEO